Citation Nr: 1140365	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial increased rating for a right ankle disability, currently rated 10 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis infection with Eustachian dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1996, September 2001 to September 2002, and from October 2002 to March 2003.  The Veteran also had National Guard service.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2009 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified at a videoconference hearing before the undersigned in October 2010 and a copy of this transcript has been incorporated into the Veteran's file.  

The issues on appeal were previously before the Board in January 2011 at which time they were remanded for additional evidentiary development.  The claims are now ready to be adjudicated.  

In addition, subsequent to the last supplemental statement of the case (SSOC), the Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board acknowledges the Veteran's statements that he has difficulty working and that his disabilities impair his work.  However, the Board finds that a claim for a TDIU is not raised by the record.  Although the Veteran has testified that his disabilities interfere with his employment, he has not testified, and the record does not show, that he is unemployable.


FINDINGS OF FACT

1.  When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's low back disability began in service.

2.  The competent clinical evidence does not show that the Veteran's right ankle disability constitutes a marked foot disability.  

3.  The Veteran's bilateral hearing loss has been manifested by no more than level I hearing loss in the right ear and level I hearing loss in the left ear.

4.  In an unappealed July 2006 rating decision, the RO denied the claim of entitlement to service connection for otitis infection with Eustachian dysfunction due to a lack of a positive medical nexus opinion.

5.  Evidence received since the July 2006 rating decision is not cumulative or redundant.  However, it is not of such significance that it raises a reasonable possibility of substantiating the claim for otitis infection with Eustachian dysfunction.

CONCLUSIONS OF LAW

1.  A low back disability was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial rating in excess of 10 percent for service-connected right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 5019-5271 (2011).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2011). 

4.  New and material evidence has not been received since the RO's July 2006 decision, which denied a claim of entitlement to service connection for otitis infection with Eustachian dysfunction; the claim for service connection for otitis infection with Eustachian dysfunction is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The Veteran received notice with regard to service connection in August 2005.  With regard to the claims for initial increased ratings, as the July 2006 and February 2009 rating decisions on appeal granted service connection for the Veteran's hearing loss and right ankle sprain respectively, the claims are now substantiated.   Thus, the filing of a notice of disagreement as to the initial evaluation assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The Veteran received Dingess notice in a March 2006 letter.  While the letter was received after the rating decisions, the claims were readjudicated in a July 2011 supplemental statement of the case (SSOC).  

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The December 2009 letter contained notice of what is necessary to establish a claim for service connection and informed the Veteran of what qualifies as new and material evidence.  There was also notice of the specific requirements to overcome the prior deficiency.

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's contentions, and the transcript of the October 2010 hearing.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded a VA examination for each disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA reports obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Additionally, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The VCAA requires that the duty to notify and assist is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Service Connection for a Low Back Disability

      Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a Veteran had active and continuous military service for 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

	Analysis 

The Veteran asserts that he is entitled to service connection for a low back disability incurred in service.  After reviewing the evidence of record and when resolving doubt in the Veteran's favor, the Board finds that service connection for a low back disability is warranted.  At the outset, the Board notes that the Veteran has a current low back disability.  

The Veteran asserts that he was in a bad car accident in August of 1995 which caused low back pain, degenerative disc and secondary sciatica nerve pain down his left hip and right leg.  The Veteran's enlistment examination shows that his back was normal and he was in good health.  Service treatment records reveal that the Veteran was seen in urgent care on August 20, 1995 for left back and hip pain after bending and twisting.  He was referred to physical therapy and given Robaxin.  The following day on August 21, 1995 the Veteran was seen again in urgent care, following a motor vehicle accident where he was rear ended by a truck.  The Veteran did not complain of loss of consciousness or neck pain but there were ongoing complaints of back pain.  He was placed on light duty for several months.  He started using back support at that time.  A July 1996 medical assessment shows that the Veteran's low back pain kept him from dead lifting.  He reported the back pain beginning in 1995.  

In 2005, while working, the Veteran twisted his back and re-injured it.  

The Veteran's case file contains extensive records which portray a consistent picture of the Veteran's back disability beginning in service.  The Board has highlighted the important records to show the basis for the grant of service connection. 

The Veteran received a VA examination in October 2007 and the examiner had the opportunity to review the Veterans' case file.  The examiner noted the Veteran's car accident in service and then noted a re-injury in 1998.  The examiner also noted that the Veteran re-injured his back in 2005 while working for the post office.  The examiner diagnosed minimal lumbar degenerative disc disease with subjective sciatica.  In providing an opinion that the Veteran's low back disability was more likely due to his more recent 2005 injury, the examiner noted the accident in service and stated that the Veteran did not have back symptoms at that time.  The service treatment records do not support this assertion.  The records clearly show that the Veteran reported back pain immediately after his accident and in subsequent service treatment records.  

A June 2009 letter states that the Veteran had a recent flare-up in 2005 of an old back injury and should be excused from work to allow the injury to heal.  

Private medical records dated in June 2010 reveal that the Veteran's back disability "would be consistent with his report of back injury in the military which has caused subsequent episodic exacerbations related to his work or other activities."  
The Veteran's private doctor stated that the Veteran's complaints, symptoms and physical findings have been consistent for years beginning with his military service.  The complaints are consistent with disc disease and sciatic nerve involvement, predominately on the left side.  The doctor stated that in his opinion it is most likely that the Veteran's lumbar disc disease and related symptoms are related to his military service.  His rationale was that the Veteran reported on August 20, 1995 that he had been suffering from low back pain for the past two weeks.  During his time in the service, the Veteran was lifting on a daily basis.  His symptoms were exacerbated by a motor vehicle accident in service and this pain has continued during the rest of his military service.  The doctor emphasized that the Veteran's low back was most likely weakened by the heavy weight lifting on a daily basis for six years throughout his period of service.  

The Veteran was afforded a VA examination in February 2011 and the examiner had the opportunity to review the Veteran's case file.  The examiner reported that the Veteran did not have any back injuries prior to service or after service.  The examiner discussed the Veteran's back pain in service and noted that by 2002 the Veteran reported that there was no history of recurrent back pain.  A March 2004 VA examination shows that the Veteran was weightlifting.  The examiner noted that the Veteran reinjured his back at work in May 2005 and was placed on light duty with the National Guard.  An MRI taken in August 2005 revealed an L5-S1disc desiccation without any evidence of significant bulge.  The Veteran reinjured his back in 2009.  The examiner stated that the disc desiccation present on MRI occurred after the in-service accident.  Given that there were no noted high impact injuries since his departure from active duty and no changes in the radiation of his pain since 1995, it is at least as likely as not that the current low back disability is etiologically related to his initial injury dated in 1995.  

While one medical opinion states that the Veteran's low back disability was caused by his 2005 injury and not incurred in service,  several examiners, including a VA examiner have stated that it is more likely than not that the Veteran's current back disability began in service.  

The Veteran has consistently reported back pain beginning in service around 1995.  The Veteran is afforded service connection based on a continuity of symptomatology and several positive nexus opinions.  

It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board rejects the VA examiner's opinion dated in October 2007, attributing the Veteran's accident in 2005 to his disability.  The Veteran's records clearly show significant complaints of back pain prior to that incident and records from 2005 state that the Veteran's back "flared-up" at the post office.  Therefore, affording the Veteran the benefit of the doubt, his claim of entitlement to service connection for a low back disability is granted.

Initial Increased Rating for a Right Ankle Disability 
      
      Pertinent Law and Regulations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

With respect to each disability on appeal, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).
      
      Analysis 

The Veteran's right ankle disability is currently rated 10 percent disabling and he requests that his disability should be rated as 20 percent disabling because he cannot run, walk far, has missed work and cannot do any activities outside of work.  

The Veteran's service-connected right ankle disability has been rated under the provisions of Diagnostic Codes 5019 for bursitis and 5271 for limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC's 5019, 5271.  Pursuant to Diagnostic Code 5019, bursitis must be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Pursuant to Diagnostic Code 5271, a 10 percent rating is provided for moderate limitation of motion and a maximum 20 percent is provided for marked limitation of motion of the ankle.  

The words "slight," "moderate" and "severe" as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Normal range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 45 degrees plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

The Veteran was afforded a VA examination in August 2005.  The examiner stated that the ankle has been weakened since the in-service accident in 1994, but there are no flare-ups and the right ankle disability does not interfere with his employment.  The examiner noted that the Veteran's gait was reciprocal and symmetrical and he did not use any supportive devices.  The examiner also noted no limitation of motion.  

A private doctor wrote a letter in December 2009 stating that the Veteran presented for pain with prolonged standing or running.  His ankle exam showed no ligament instability, but there was tenderness over the lateral ankle and weakness of the supporting musculature.  The Veteran was provided with at home physical therapy exercises.  

In January 2010 the Veteran received a VA examination.  The Veteran reported that he could walk for one to two miles without experiencing pain but has difficulty running.  The Veteran has not missed any work in the last 12 months due to his ankle.  He reported that his gait is generally normal and he does not use an assistive device for ambulation.  The Veteran's range of motion was dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner noted mildly increased pain with repetitive motion.  There was no evidence of incoordination.     

June 2010 private treatment records show that the Veteran was able to walk unassisted, with a slow altered gait, but the altered gait was attributed to the pain in the Veteran's back, not his ankle.  

The Veteran was afforded a VA examination in October 2010 and the examiner had the opportunity to review the Veteran's case file.  The right ankle examination showed no calf tenderness.  The Veteran had 40 degrees of plantar flexion and 10 degrees of extension.  The examiner noted that he was tender over the lateral right ankle but there was no swelling or atrophy.  Right ankle x-rays of August 2005 were reported as negative.

In February 2011 the Veteran received a VA examination and the examiner had the opportunity to review the Veteran's claims file.  The Veteran reported that he did not have any flares of ankle pain in the past year.  The ankle does not lock but there is occasional stiffness and swelling.  The examiner noted his gait to be slightly antalgic.  His heels have fairly normal alignment.  There was no loss of range of motion and no signs of arthritis but there was increased pain with use.  The Veteran presented with a Coban warp around his ankle and there was intermittent pain when he was on his feet for a prolonged period of time.  

The Veteran stated that he is in constant pain due to prolonged standing and walking during work.  He experiences tenderness over the ankle and swelling occurs with overuse.  He also stated that he has experienced a decrease in range of motion.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for a right ankle disability.  

The Board finds it significant that the Veteran's range of motion was full in August 2005 and May 2011, the most recent examination.  The Board also finds that the January 2010 and October 2010 examinations showed plantar flexion restricted by only five degrees and moderately limited dorsiflexion.  The records also show that the Veteran does not use supportive devices, has not shown any instability, swelling or atrophy.  

The Board is aware that the Veteran complains of right ankle pain.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right ankle disability are contemplated in the current 10 percent disability rating.  The evidence simply does not show that pain, due to the service-connected right ankle disability, has caused 
functional loss comparable to the criteria for an increased disability rating discussed above.  Significantly, the examinations found that there were no additional limitations after three repetitions of range of motion.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.



 Compensable Rating for Bilateral Hearing Loss

      Pertinent Law and Regulations

Pertinent regulations provide that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

      Analysis 

The Veteran asserts that the non-compensable rating for his bilateral hearing loss does not accurately reflect its severity.   He works in a warehouse where there is constant noise from machines.  The Veteran asserts that he has trouble working in a noisy environment and can no longer wear ear plugs because they cause his ears to break out.  

The Veteran requested that his claim be submitted for extra schedular consideration because he has exceptional factors associated with his disabilities such as employment, poor speech recognition and tubular dysfunction.  Extraschedular consideration is discussed below.  

In September 2005, the Veteran underwent an authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
25
25
35
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The average puretone threshold for the right ear was 30 decibels.  The average puretone threshold for the left ear was 33 decibels.  The examiner noted mild bilateral sensorineural hearing loss.  
	
The findings of the September 2005 evaluation translates to level I hearing loss in the right ear and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII.  Therefore, a compensable rating is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In October 2007, the Veteran underwent an authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
30
LEFT
25
25
35
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The average puretone threshold for the right ear was 29 decibels.  The average puretone threshold for the left ear was 33 decibels.  The Veteran reported decreased hearing sensitivity and difficulty understanding conversational speech in the presence of background noise.    

The findings of the October 2007 evaluation translates to level I hearing loss in the right ear and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII.  Therefore, a disability evaluation in excess of zero percent is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

November 2010 treatment records show that the Veteran had a history of a popping sensation on the right and mild hearing loss in the past.  He was last seen in August 2010 and had normal hearing.  

In February 2010 the Veteran underwent an authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
25
20
LEFT
25
25
25
25
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The average puretone threshold for the right ear was 28 decibels.  The average puretone threshold for the left ear was 26 decibels.  The examiner noted significant effects on the Veteran's occupation.  
	
The findings of the February 2010 evaluation translates to level I hearing loss in the right ear and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII.  Therefore, a disability evaluation in excess of zero percent is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A full review of the record shows that a compensable rating for bilateral hearing loss is not warranted.  The audiological test results suitable for rating purposes reflect that the Veteran has not been entitled to a compensable rating for his bilateral hearing loss at any time during the appeal period.  Application of the rating schedule to the numeric designations assigned reflects that the Veteran is receiving the appropriate rating for his bilateral hearing loss.  Moreover, the VA examination reports addressed the functional limitations caused by the Veteran's hearing loss, and the impact of the Veteran's hearing loss on his daily functioning at home, to include certain interpersonal conversations and other situations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Extra-Schedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  In the present appeal, the Veteran's disabilities are manifested by ankle pain and difficulty hearing.  In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's right ankle disability.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatology.  The right ankle has caused no 
marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  With regard to difficulty hearing, it is contemplated by the rating schedule which is based on the ability to understand spoken words and hearing acuity at various decibel levels.  Thus, the rating schedule adequately contemplates the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


New and Material Evidence for Otitis Infection with Eustachian Dysfunction

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In a July 2006 rating decision, the RO denied the claim of entitlement to service connection for otitis infection with eustachian dysfunction on the basis that there was no positive medical nexus opinion.  The medical examiner stated that there was no evidence a single episode of otitis was the cause the Veteran's eustachian tube dysfunction.  

The evidence of record at the time of the decision consisted of the Veteran's service treatment records dated from November 1989 to June 2005, VA examination dated in September 2005, and private medical records from Dr. T. dated from May 2005 to June 2006.  The Veteran was notified of the decision in July 2006.  He did not file an appeal however, and the July 2006 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2009, the Veteran submitted a new claim for otitis infection with eustachian dysfunction.  In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the July 2006 rating decision includes, an audiologic examination dated in October 2007; a statement by the Veteran dated in December 2009; the October 2010 transcript of the videoconference hearing; a February 2010 VA examination; a November 2010 medical record from Dr. T.M.L.; and a July 2011 letter from Dr. T.M.L. with an audiometric report.  

The Board finds that the above evidence, received after the July 2006 rating decision, is new but not material.  The evidence was not previously of record.  Notably, however, none of the competent evidence addresses the reason for the prior denial, and the only element left to be established, namely any link between service and the current disorder.  The evidence only addresses those elements previously established.  Thus the evidence also does not raise a reasonable possibility of substantiating the claim.   The Veteran's personal statements have been reviewed and are redundant of information already of record.  

The Board does not find that there is material evidence with which to reopen the Veteran's claim.  As there is no new and material evidence before the Board, the Board lacks jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).






(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for a low back disability is granted.

Entitlement to an initial increased rating for a right ankle disability, currently rated 10 percent disabling is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

New and material evidence having not been received, the claim of entitlement to service connection for otitis infection with Eustachian dysfunction is final and is not reopened.  The appeal is denied.




____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


